Case 9:18-cv-81515-DMM Document 14 Entered on FLSD Docket 02/14/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                    CASE NO. 9:18-cv-81515-DMM

  SCHWARZMANN, LLC,

                  Plaintiff,
          vs.

  IMPERIAL USA HANS KRUG, INC.,
  et al.,

              Defendants.
  __________________________________/

                                     NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Richard Guerra, Esq., of the law firm The Brickell IP

  Group, PLLC, hereby appears as counsel of record on behalf of Defendants, Imperial USA Hans

  Krug, Inc., Imperial USA, Ltd., and Antoune E. Battah, Jr. in the above-styled action, and requests

  that copies of all pleadings, notices, orders, and other filings be sent to his attention at the following

  address:

  The Brickell IP Group, PLLC
  1101 Brickell Avenue
  South Tower, Suite 800
  Miami, FL 33131
  Tel: 305-728-8831
  Fax: 305-428-2450
  Email: rguerra@brickellip.com
Case 9:18-cv-81515-DMM Document 14 Entered on FLSD Docket 02/14/2019 Page 2 of 2



  Date: February 14, 2019                             Respectfully submitted by,

                                                      THE BRICKELL IP GROUP, PLLC
                                                      1101 Brickell Avenue
                                                      South Tower, Suite 800
                                                      Miami FL, 33131
                                                      Tel: 305-728-8831
                                                      Fax: 305-428-2450

                                               By:    s/ Richard Guerra_____________
                                                      Richard Guerra
                                                      Fla. Bar No. 689521
                                                      Email: rguerra@brickellip.com
                                                      Rafael Perez-Pineiro
                                                      Fla. Bar No. 543101
                                                      Email: rperez@brickellip.com
                                                      Counsel for Defendants

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by CM/ECF

  notice on February 14, 2019 on all counsel or parties of record on the Service List below.

                                                      s/ Richard Guerra_____________
                                                      Richard Guerra

                                          SERVICE LIST

  MALLOY & MALLOY, P.L.
  John Cyril Malloy, III
  Email: jcmalloy@malloylaw.com
  W. John Eagan
  Email: jeagan@malloylaw.com
  Jonathan R. Woodard
  Email: jwoodard@malloylaw.com
  2800 S.W. Third Avenue
  Miami, Florida 33129
  Telephone: (305) 858-8000
  Attorneys for Plaintiff
